Citation Nr: 1033175	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
This case was remanded by the Board in February 2010 for 
additional development.


FINDING OF FACT

The evidence of record shows that the Veteran's currently 
diagnosed hepatitis C is related to military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for hepatitis C as the Board is taking action 
favorable to the Veteran by granting service connection for this 
disorder.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of hepatitis C.  An October 1970 service treatment 
report stated that the Veteran injured his back while on duty as 
a Military Policemen (MP) while restraining a person.

After separation from military service, a May 2005 private 
serology report stated that the Veteran tested positive for 
hepatitis C.  The medical evidence of record shows that hepatitis 
C has been consistently diagnosed since May 2005.

A June 2005 private medical report stated that the Veteran had 
"no previous history of transfusion or tattoos or [intravenous] 
drug use.  He did work as a military guard in his younger days, 
which is probably when he contracted the hepatitis exposure."

A November 2005 VA hepatitis C report stated that the estimated 
year of infection was 1969.  The probable modes of infection were 
listed as a possible blood transfusion after a crush injury in 
1974, sharing needles to debride foot blisters during basic 
training in 1969, multiple bloody fights as an MP in 1969, an ear 
piercing, and more than 10 sexual partners.

In a May 2010 VA medical examination report, the Veteran reported 
that he had served as an MP at a stockade during military service 
and had "to intervene in many fights and riots at least weekly 
during the two years he served in the Army and was exposed to 
repeatedly being bitten by the prisoners, and having to handle 
their various bloody body parts as a result of trying to restrain 
them."  The Veteran also reported exposure to an airgun 
vaccination system which was shared with others.  The examiner 
noted that the claims file demonstrated medical visits for 
musculoskeletal injuries sustained while restraining prisoners.  
The Veteran's only risk factor was listed as blood exposure of 
skin and mucous membranes.  The Veteran was not considered to 
have the following risk factors: (1) blood transfusion before 
1992, (2) past or present intravenous drug use, (3) sexual 
transmission, (4) hemodialysis, (5) tattoos or body piercings, 
and (6) intranasal cocaine.  After physical examination and 
diagnostic testing, the examiner concluded that

[i]t is at least as likely as not that the 
[V]eteran's chronic hepatitis C infection 
is a result of his service-related repeated 
high risk skin and mucous membrane 
exposures while working as [a] Stockade 
Guard.  The [V]eteran has no other past or 
present risk factors for chronic Hepatitis 
C other than his exposures while in the 
Army.

The evidence of record shows that the Veteran's currently 
diagnosed hepatitis C is related to military service.  While the 
Veteran's service treatment records do not include a diagnosis of 
hepatitis C, the medical evidence of record shows that hepatitis 
C has been consistently diagnosed since May 2005.  In addition, 
the medical evidence of record unanimously relates the Veteran's 
currently diagnosed hepatitis C to military service.  The only 
medical evidence of record which opined on the etiology of the 
Veteran's currently diagnosed hepatitis C are the June 2005 
private medical report, the November 2005 VA hepatitis C report, 
and the May 2010 VA medical examination report.  The June 2005 
and May 2010 reports specifically related the Veteran's hepatitis 
C to his service as an MP.  While the November 2005 report listed 
multiple risk factors, including some which were not related to 
military service, it specifically stated that the estimated year 
of infection was 1969.  As the Veteran was in military service 
for most of 1969, and all risk factors listed in 1969 occurred 
during military service, the November 2005 report relates the 
Veteran's hepatitis C to military service.

The Veteran's claim was denied after the May 2010 VA medical 
examination report on the basis that the Veteran had multiple 
risk factors which were not addressed by that report.  
Specifically, these post-service risk factors were those listed 
in the November 2005 report as a possible blood transfusion after 
a crush injury in 1974, an ear piercing, and more than 10 sexual 
partners.  While the May 2010 VA medical report did not list 
these risk factors, this does not make the report incompetent.  
First, none of these risk factors were reported on the Veteran's 
initial June 2005 private medical report, indicating that the 
November 2005 list was the less accurate list, not the May 2010 
list.  Second, with regard to the blood transfusion, the November 
2005 report stated that it was a "possible" blood transfusion.  
In a June 2007 notice of disagreement, the Veteran clarified that 
the incident in question was orthopedic surgery which did not 
involve a blood transfusion.  Accordingly, the preponderance of 
the evidence of record does not demonstrate that the Veteran 
received a blood transfusion in 1974.  As such, that risk factor 
is not substantiated by the record.  Third, while the May 2010 
report did not list a body piercing or sexual transmission as 
risk factors, the report clearly stated that the claims file had 
been reviewed and demonstrated active attention to the record by 
citing the Veteran's service treatment records.  As such, the 
evidence demonstrates that, after a review of the evidence of 
record, including the November 2005 report, the VA examiner 
concluded that the Veteran's activities did not constitute 
hepatitis C risk factors with regard to body piercings or sexual 
transmission.  Finally, the Veteran's service treatment records 
and service personnel records substantiate his reports of 
engaging in physical altercations during military service.  The 
Veteran's service personnel records show that he served as an MP 
from June 1969 to March 1971 and the Veteran's service treatment 
records demonstrate that the Veteran was injured at least once 
while restraining another person during the line of duty.  Such 
evidence is consistent with the Veteran's statements, which are 
competent to demonstrate that he engaged in that hepatitis C risk 
activity.  See Washington v. Nicholson, 21 Vet. App. 191, 195 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's currently diagnosed hepatitis C is 
related to active military service.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, service connection for hepatitis C is 
warranted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


